Citation Nr: 0527552	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  99-00 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to June 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 decision of the 
Denver, Colorado, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which found that new and material 
evidence had not been submitted sufficient to reopen the 
veteran's claim for service connection for degenerative 
changes to the lumbar spine.  This issue was reopened and 
remanded for further development by an April 2003 Board 
decision.  That development having been completed, this claim 
now returns before the Board.


FINDING OF FACT

A lumbar spine disability, first manifested many years after 
service, is not of service origin or related to any events 
therein.


CONCLUSION OF LAW

A lumbar spine disability was not incurred in or aggravated 
by active service nor may arthritis of the lumbar spine be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)). 

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Court) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 USC §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108- __ , Section 701 (H.R. 2297, December 16, 2003).

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the pertinent rating decision, a statement of the case 
dated November 1998, a Board remand dated April 2003, a VCAA 
letter dated April 2003, and supplemental statements of the 
case dated August 2003 and March 2004.  These documents, 
collectively, provide notice of the law and governing 
regulations, as well as the reasons for the determination 
made regarding his claim.  

By way of these documents, the veteran was also specifically 
informed of the cumulative evidence already having been 
previously provided to VA or obtained by VA on his behalf.  
He was also informed of what evidence VA would obtain.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record discloses that VA has met its duty to assist the 
veteran in obtaining any relevant evidence available to 
substantiate his claim.  All available relevant records 
identified have been obtained and associated with the claims 
folder.  The veteran received an examination during the 
course of this appeal.  The veteran also received a hearing 
at the RO, and before the undersigned Veterans Law Judge.

The Board notes that the veteran was notified of the VCAA 
subsequent to the appealed rating decision in violation of 
the VCAA and veteran was not specifically informed to furnish 
copies of any pertinent evidence in his possession not 
previously submitted as required by 38 C.F.R. § 3.159.  The 
Board, however, finds that in the instant case the veteran 
has not been prejudiced by this defect.  

In this regard, the veteran was provided notice of the 
division of responsibility in obtaining evidence pertinent to 
the case and ample opportunity to submit and/or identify such 
evidence.  Therefore, under the circumstances, the Board 
finds that any error in the implementation of the VCAA is 
deemed to be harmless error.  VA has satisfied both its duty 
to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).


Background

Review of the veteran's service medical records indicates 
that the veteran fell off a vehicle in service in 1965 and 
broke his wrist.  There was no mention at that time of a back 
injury, and no treatment for his back at that time.  The 
veteran's discharge examination dated April 1967 does note 
that the veteran reported back pain occasionally when he 
worked hard, but no back disabilities were noted, and the 
veteran had no treatment for any back disability in service.

Many of the veteran's outpatient treatment records reviewed 
show treatment for disabilities not at issue in the present 
case.

Outpatient treatment records dated June 1983 indicate that 
the veteran complained of back pain in the thoracic and 
lumbar spine.  X-rays taken in July 1983 were normal for the 
lumbar spine.

A VA hospital admission summary indicates that the veteran 
was hospitalized from June 1983 to August 1983 for alcohol 
dependence.  The veteran at that time also reported chronic 
low back pain secondary to old trauma.  The veteran was noted 
to have a right iliac crest somewhat lower than the left, 
with paraspinal spasm in the lumbar region, and with the 
lumbar spine deviating to the right.  Lumbar spine X-ray of 
July 1983 was noted to be normal.

A March 1992 VA X-ray showed mild degenerative disc disease 
in the lumbar spine.

Private chiropractic reports dated October 1992 showed that 
the veteran reported that he damaged his rib cage in an 
accident.  A further October 1992 statement from that 
chiropractor indicated that the veteran had acute lumbosacral 
subluxation with antalgic position due to muscle spasms, with 
bilateral sciatica and weakness in both legs, due to an old 
injury aggravated by his work strains, with the current 
symptoms manifesting on October 9, 1992.  A further report 
indicated that the veteran reported that he had increased 
back pain during roofing.

VA outpatient treatment record dated April 1993 indicated 
that the veteran was electrocuted in 1978 and unconsciousness 
for 10 to 15 minutes.

A September 1994 report of VA examination indicates that the 
veteran reported problems with his back on and off since 
service.  The veteran's range of motion was noted, as was 
generalized weakness in the hip flexors and knees.  The 
veteran was diagnosed with a history of mild degenerative 
changes in the lower back.

A January 1995 statement from the veteran's private 
chiropractor indicates that the veteran had a marked 
worsening of his condition, including bilateral leg weakness, 
and increased symptoms in his lower back with decreased 
lumbar flexion.

The report of April 1995 VA examination indicates that the 
veteran exhibited some limitation of motion of the back, and 
significant weakness of his pelvic girdle.  He  was diagnosed 
with mild degenerative changes of the lumbar spine.

A statement from the veteran's chiropractor dated January 
1996 indicates that the veteran has been treated by him on a 
regular basis for an acute lumbosacral subluxation with 
bilateral sciatic radiculitis, acute mid thoracic 
subluxation, and acute upper cervical subluxation.  He noted 
an examination of January 1996 which indicated that the 
veteran over the past two to three weeks had noticed sudden 
episodes of sudden weakness into his legs which caused him to 
fall.

April 1996 VA X-rays of the veteran's lumbar, thoracic, and 
cervical spine were normal.  A CT of the veteran's lumbar 
spine from that same time noted, at L3-L4, a developmentally 
small spinal canal, with minimally bulging annulus with 
probably no significant encroachment on neural foramina or 
spinal canal.  At L4-L5, a developmentally small spinal canal 
was noted; the annulus bulged mildly toward the right and was 
noted to be possibly touching the emerging right L5 nerve 
root.  L5 to S1 was normal.

The report of a VA examination dated April 1996 indicates 
that the veteran at that time was noted to have probable 
degenerative changes in the lower spine of unknown 
significance, with a fairly normal examination except for 
weakness in the lower extremities, and a basically normal 
examination of the neck and the thoracic spine.

A statement from a private contractor, dated February 1997, 
indicates that the veteran had been under his care since 
October 1992, primarily for lower back pain and stiffness.  
The veteran told this chiropractor that he fell from a truck 
in 1965, breaking his wrist and injuring his back.  The 
chiropractor indicates that it was his opinion that the 
severity of the veteran's lateral flexion subluxation of L5 
and L4 was the result of some type of trauma; and the veteran 
had reported no trauma other than a 1965 accident in service.

A statement is of record from a fellow solider of the 
veteran, dated June 1999.  That veteran stated that while 
they were serving together in the military, he witnessed the 
veteran complaining of back pain and having trouble 
straightening his back.

The veteran received a hearing at the RO in June 1999.  At 
that time, the veteran contended that he fell off a tank in 
service, injuring not only his wrist, but also his back.

VA outpatient treatment records dated June 2001 to October 
2003 show treatment for several disabilities not at issue in 
the present case.  In addition, outpatient treatment records 
dated October 2003 noted that the veteran reported an 
increase in back pain over the past year, low central in 
location.  The veteran was noted to have moderate arthritic 
changes upon X-ray, and was found to have a gait disorder, 
possibly due to myositis, neuropathy, or radiculopathy.

The veteran received a hearing before the undersigned 
Veterans Law Judge in November 2002.  At that time, the 
veteran contended that he fell off a tank in service, 
injuring both his wrist and back.  The veteran is service 
connected for the residuals of a wrist fracture due to this 
incident.  He indicated he did not receive treatment at that 
time for a back injury, but he indicated that he has had 
problems with his back since service.  The veteran reported 
that he did see a doctor for his back shortly after service, 
but that this doctor was now deceased.  He also reported 
going to a chiropractor shortly after seperation from 
service, but he did not know whether that doctor was still 
alive.

The veteran received a VA examination for his back in August 
2003.  At that time, the veteran reported injuring his back 
in a tank accident in service, although the examiner noted 
that the veteran's service medical records showed only a 
wrist injury.  The veteran's low back pain was noted to 
radiate to the mid scapular region.  Examination of December 
1986 was noted, which indicated that he had back pain to the 
left scapula and mid lumbar region which bothered him for 
perhaps three years.  Also noted was an October 1992 
chiropractor's report which stated that the veteran damaged 
his rib cage in a motor vehicle accident, and an April 1993 
VA outpatient treatment record which indicated that the 
veteran was electrocuted in 1978, with possible back injury 
at that time.  Lumbar spine X-ray of April 1996 was normal, 
and a February 1997 report from a private chiropractor 
indicated that he had been treating the veteran since October 
1992, who had indicated that he injured his wrist and back in 
service.  Also noted was the May 1972 psychiatry examination, 
which indicated that the veteran had a previous wrist injury, 
but no mention of a back injury was made.  The veteran's back 
was examined, and limitation of motion findings were noted.  
X-rays of the lumbar spine from that time noted degenerative 
facet disease throughout the lumbar spine, with osteopenia.  
The disc spaces were preserved, as was the alignment of the 
spine and the height of the vertebrae.  The veteran was 
diagnosed with degenerative joint disease throughout the 
lumbar spine.

A VA physician reviewed the veteran's claims file of August 
2004.  The report of his review indicates that he 
specifically reviewed the veteran's claims file to determine 
whether the veteran had a compensable level of degenerative 
disk disease or arthritis within one year following his 
release from service.  The examiner noted that the veteran 
did sustain a navicular fracture of the right wrist in 
September 1968 in service, when he fell off of a tank.  The 
physician noted however, that no mention was made of any back 
pain or problems in the lumbar, cervical, or thoracic area.  
The examiner noted that the first notation in the veteran's 
records in regards to back problems was during a psychiatric 
examination performed in June 1983; in which there was 
mention that the veteran had a low back problem.  X-rays from 
July 1983 were noted to be normal.  There was no mention of 
degenerative disc disease or an arthritic condition at that 
time.  There was also no mention of back problems on an 
examination of May 1972. 

The physician indicated that the veteran had several complete 
physical examinations between 1965 and June 1983, with no 
mention of any back problems.  The examiner indicated that it 
appeared that the first documented evidence that the veteran 
had a back problem was in June 1983, well more than a year 
following the initial injury, and well more than a year 
following the veteran's separation from service.  The 
physician indicated that, therefore, on the basis of the fact 
that the veteran had no documented evidence of back problems 
for almost 17 years from the date of his fall in service, 
plus the fact that X-rays taken on July 18, 1983, did not 
show any degenerative disc disease or arthritic change, the 
physician indicated that, in his opinion, arthritis or 
degenerative disc disease was not caused by or the result of 
a service related incident.  The examiner noted that there 
was no manifestation of a compensable problem within one year 
after the veteran's separation from military service.


The Law and Analysis

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§  1110, 1131.  

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and certain chronic disorders, such as 
arthritis, become manifest to a degree of at least 10 percent 
within one year from the date of termination of service, such 
disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such a disorder during the period of service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2004).

Lay statements are considered to be competent evidence with 
regard to descriptions of symptoms of disease or disability 
or an injury.  However, when the determinative issue involves 
a question of medical diagnosis or causation, as here, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  The veteran does not possess 
any specialized training and it is not contended otherwise.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Taking into account all relevant evidence, the Board finds 
that service connection for a lumbar spine disability is not 
warranted.  In this regard, the Board finds probative the 
opinion of a VA examiner in August 2004, who indicated, after 
a thorough review of the record, that in his opinion, the 
veteran's arthritis or degenerative disc disease was not 
caused by or the result of a service related incident, and 
that there was no manifestation of a compensable problem 
within one year after the veteran's separation from military 
service.  Furthermore, the Board finds probative the fact, as 
noted by that examiner, that there is no evidence of record 
dated any earlier than June 1983, 16 years after the 
veteran's separation from service, to indicate any complaints 
of a chronic back problem.  Although the report of the 
veteran's separation examination, dated April 1967, indicates 
that the veteran reported back pain when he "worked hard", 
and a statement from someone who served with the veteran 
indicated that he recalled the veteran complaining of back 
pain in service, there is no evidence of record at that time 
to indicate the existence of a chronic back problem, and the 
Board notes that X-rays taken of the veteran's back in June 
1983 were noted to be normal.  The earliest evidence of 
record indicating that the veteran had degenerative disc 
disease is the report of VA X-rays taken in March 1992, 
nearly 25 years after the veteran's separation from service.  
The Board further notes that, while the veteran did fall from 
a tank in service, fracturing his wrist (for which he is 
service connected), the service medical records concerning 
that incident are negative for complaints of, or treatment 
for, any back injury at that time.  The veteran has testified 
that he was unable to be seen for treatment, due to problems 
he had with his superior officer; however, the Board notes 
that the veteran was seen numerous times subsequent to his 
accident in service, for further treatment for his wrist; but 
none of these records indicate that the veteran complained of 
any problems with his back in any way.

Therefore, in light of the VA examiner's opinion of August 
2004, the lack of evidence of a chronic back injury in 
service, and the large amount of time that elapsed between 
the veteran's separation from service and his subsequent 
development of a back condition, the Board finds that the 
preponderance of the evidence is against the grant of service 
connection for a lumbar spine disability.
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for a lumbar spine 
disability is denied.




	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


